                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA
                              CHARLESTON DIVISION


Joey N. Blythe,                               )       C/A No. 2:17-cv-3012 DCN
                                              )
                       Plaintiff,             )               ORDER
                                              )
               vs.                            )
                                              )
Harris Teeter, LLC,                           )
                                              )
                       Defendant.             )

       The above referenced case is before this court upon the magistrate judge's recommenda-

tion that plaintiff’s workers’ compensation retaliation claim (First Cause of Action), retaliatory

discharge in violation of the Family Medical Leave Act claim (Second Cause of Action), and

disability discrimination in violation of the Americans with Disabilities Act claim (Third Cause

of Action) be dismissed. It was further recommended that defendant’s motion for summary

judgment to dismiss plaintiff’s claim under the ADEA (Fourth Cause of Action) and for ADA

retaliation (Fifth Cause of Action) be granted, and this case be dismissed.

       This court is charged with conducting a de novo review of any portion of the magistrate

judge's report to which a specific objection is registered, and may accept, reject, or modify, in

whole or in part, the recommendations contained in that report. 28 U.S.C. § 636(b)(1).

However, absent prompt objection by a dissatisfied party, it appears that Congress did not intend

for the district court to review the factual and legal conclusions of the magistrate judge. Thomas

v Arn, 474 U.S. 140 (1985). Additionally, any party who fails to file timely, written objections

to the magistrate judge's report pursuant to 28 U.S.C. § 636(b)(1) waives the right to raise those

objections at the appellate court level. United States v. Schronce, 727 F.2d 91 (4th Cir. 1984),
cert. denied, 467 U.S. 1208 (1984 ).1 Objections to the Magistrate Judge’s Report and

Recommendation were timely filed on April 17, 2019 by plaintiff. On April 19, 2019, defendant

filed its reply to plaintiff’s objections.

         A de novo review of the record indicates that the magistrate judge's report accurately

summarizes this case and the applicable law. Accordingly, the magistrate judge’s report and

recommendation is incorporated into this Order. For the reasons articulated by the magistrate

judge, plaintiff’s first three causes of action are DISMISSED, and defendant’s motion for

summary judgment on the remaining two causes of action is GRANTED. This case is hereby

DISMISSED.

         AND IT IS SO ORDERED.



                                                       David C. Norton
                                                       United States District Judge

April 24, 2019
Charleston, South Carolina

                             NOTICE OF RIGHT TO APPEAL
       The parties are hereby notified that any right to appeal this Order is governed by Rules
3 and 4 of the Federal Rules of Appellate Procedure




     1
      In Wright v. Collins, 766 F.2d 841 (4th Cir. 1985), the court held "that a pro se litigant
  must receive fair notification of the consequences of failure to object to a magistrate judge's
  report before such a procedural default will result in waiver of the right to appeal. The notice
  must be 'sufficiently understandable to one in appellant's circumstances fairly to appraise him
  of what is required.'" Id. at 846. Plaintiff was advised in a clear manner that his objections
  had to be filed within ten (10) days, and he received notice of the consequences at the
  appellate level of his failure to object to the magistrate judge's report.
